                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         CHARLES ZINNERMAN,
                                  10                                                         Case No. 19-cv-00556-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING MOTION TO
                                  12                                                         DISMISS
Northern District of California
 United States District Court




                                         NATIONSTAR MORTGAGE LLC,
                                  13
                                                        Defendant.
                                  14

                                  15          This action arises from a non-judicial foreclosure initiated by defendant Nationstar

                                  16   Mortgage LLC (“Nationstar”) with respect to the property located at 6123 Bromley Avenue,

                                  17   Oakland, California. Pro se plaintiff Charles Zinnerman (“Zinnerman”), who currently resides at

                                  18   the property, seeks to prevent Nationstar from foreclosing on the home. The original complaint

                                  19   was dismissed with leave to amend on March 19, 2019. First, the original complaint failed to

                                  20   explain what interest, if any, Zinnerman had in the subject property and associate mortgage loan.

                                  21   That complaint also failed plausibly to allege any wrongdoing on Nationstar’s part. Finally, the

                                  22   March 2019 order observed that, as the signatories to the subject mortgage, Lillie and Alexander

                                  23   Zinnerman appeared to be indispensable parties under Rule 19.

                                  24          On April 23, 2019, Zinnerman filed an Amended Complaint explaining that his parents,

                                  25   Lillie and Alexander, are deceased and claiming to be their heir. The Amended Complaint goes on

                                  26   to set forth three purported claims for relief. First, Count I requests a temporary restraining order

                                  27   (“TRO”) and preliminary injunction barring Nationstar from foreclosing on the subject property.

                                  28   A request for a TRO and preliminary injunction is not, however, a claim for relief. Accordingly,
                                   1   Count I is dismissed with prejudice.

                                   2          Count II of the Amended Complaint requests that the mortgage note be “set aside or

                                   3   vacate[d].” Amend. Compl. 3. In support of this request, Zinnerman alleges that he (1) made

                                   4   payments to Nationstar under a promissory note which he “may have signed,” (2) requested, but

                                   5   never received, copies of the promissory note showing he was a signatory,1 and (3) requested, but

                                   6   never received, documentation that Nationstar owns the subject mortgage. Id. at 3-4. Finally,

                                   7   Zinnerman asserts that Nationstar “is not the owner or holder of any purported note to which the

                                   8   plaintiff may or may not be bound to make payments.” Id. at 4.

                                   9          As a preliminary matter, the judicially noticed Deed of Trust and mortgage note show

                                  10   Zinnerman was not a signatory to the subject mortgage agreement. This fact has no bearing,

                                  11   however, on Nationstar’s right to foreclose on the subject property because it is undisputed that

                                  12   Zinnerman’s parents were the owners of the property when they entered into the mortgage
Northern District of California
 United States District Court




                                  13   agreement. Of the allegations set forth in Count II, the only one which could support a claim for

                                  14   relief is Zinnerman’s assertion that Nationstar is not the owner of the subject mortgage. The sole

                                  15   basis for this conclusion appears to be that Nationstar did not provide Zinnerman with the

                                  16   documentation he requested regarding the mortgage. Nationstar has, however, produced a publicly

                                  17   recorded Corporate Assignment of Deed of Trust which transferred all interest in the Deed of

                                  18   Trust to Nationstar on December 15, 2016.2 Later that same month, a Substitution of Trustee was

                                  19   publicly recorded naming Nationstar as the new trustee of the Deed of Trust.3

                                  20          In light of these judicially noticeable documents, Zinnerman’s conclusory assertion that

                                  21   Nationstar is not the owner of the mortgage agreement is implausible. Accordingly, Count II must

                                  22

                                  23   1
                                        Nationstar has produced a copy of the publicly recorded Deed of Trust and associated note.
                                  24   Judicial notice is granted with respect to these documents. RJN, Ex. 1.
                                       2
                                  25    Nationstar’s unopposed request for judicial notice of the publicly recorded Corporate
                                       Assignment of Deed of Trust is granted. RJN, Ex. 3.
                                  26   3
                                        Nationstar’s unopposed request for judicial notice of the publicly recorded Substitution of
                                  27   Trustee is granted. RJN, Ex. 4.

                                  28
                                                                                                                 CASE NO. 19-cv-00556-RS
                                                                                        2
                                   1   be dismissed. Given Zinnerman’s inability to state, or even come close to stating, a claim with

                                   2   respect to the Deed of Trust and mortgage note in either of his complaints, granting leave to

                                   3   amend would be futile. Indeed, Zinnerman admitted in an Amended Reply to his original

                                   4   complaint, filed on March 12, 2019, that he “does not possess facts sufficient upon which to state

                                   5   a claim for relief.” Accordingly, Count II is dismissed with prejudice.

                                   6            Zinnerman’s third and final claim for relief arises from an alleged loan from Zinnerman to

                                   7   Nationstar.4 The Amended Complaint specifically alleges Zinnerman lent Nationstar $206,426 in

                                   8   2012 but failed to disclose certain facts about this loan in violation of the Truth in Lending Act

                                   9   (“TILA”). Zinnerman further contends Nationstar should be forced to repay this loan with interest,

                                  10   presumably under a breach of contract theory. Zinnerman’s theory for relief under TILA borders

                                  11   on incoherent and falls well short of stating a claim for relief. Ultimately, he appears to be

                                  12   grasping at straws when it comes to TILA, as evidenced by the fact that he completely changed his
Northern District of California
 United States District Court




                                  13   theory for relief under this statute from his initial complaint to Amended Complaint. Given his

                                  14   failure to come up with any plausible basis for a TILA claim, granting leave to amend would

                                  15   almost certainly prove futile. Accordingly, the TILA claim is dismissed with prejudice.

                                  16            Zinnerman’s assertion that Nationstar owes him over $200,000, however, has at least the

                                  17   potential to develop into a claim for breach of contract. To state a claim for breach of contract, a

                                  18   plaintiff must allege, the “(1) existence of the contract; (2) plaintiff’s performance or excuse for

                                  19   nonperformance; (3) defendant’s breach; and (4) damages to plaintiff as a result of the breach.”

                                  20   CDF Firefighters v. Maldonado, 158 Cal. App. 4th 1226, 1239 (Cal. Ct. App. 2008). Although

                                  21   Zinnerman alleges the existence of a contract, he does not do so plausibly. Indeed, this allegation

                                  22   raises more questions than it answers. For example: Why would a major home lender borrow

                                  23   hundreds of thousands of dollars from Zinnerman? How did this transaction come about? What

                                  24   were the terms of this agreement? Is there a written contract? Without more information about this

                                  25   alleged loan, Zinnerman cannot plausibly allege the existence of this rather unusual contract, much

                                  26
                                       4
                                  27       Zinnerman made no mention of this loan in his original complaint.

                                  28
                                                                                                                   CASE NO. 19-cv-00556-RS
                                                                                          3
                                   1   less that Nationstar breached that contract.

                                   2          In conclusion, the Amended Complaint is dismissed in its entirety. Zinnerman is granted

                                   3   leave to amend to allege breach of contract based on his purported loan to Nationstar, but only if

                                   4   he has a good faith basis for his allegations. Should Zinnerman choose to file an amended

                                   5   complaint, he must do so no later than August 30, 2019. All other claims and theories for relief are

                                   6   dismissed with prejudice.5

                                   7

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: July 29, 2019

                                  11                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       5
                                  26     On July 15, 2019, Zinnerman filed a “Motion for Leave to File Amended Reply.” Despite its
                                       title, this motion is best construed as a request for discovery. In light of the dismissal of the
                                  27   Amended Complaint, this request is denied.

                                  28
                                                                                                                  CASE NO. 19-cv-00556-RS
                                                                                         4
